DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  “Ch1” in paragraph 32 should probably be –Ch2--.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 6, 7, and 14-16 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Yagi et al. (US 2016/0021290).
	In regard to claim 1, Yagi et al. disclose a radiation imaging apparatus comprising;
(a) a pixel array on which a plurality of pixels each configured to accumulate a signal corresponding to radiation irradiation are arranged (e.g., see “… sensor array 110 includes a plurality of sensors arrayed so as to form a plurality of rows and a plurality of columns … radiation irradiation is started by the radiation source 300, the apparatus 10 changes to a charge accumulation mode, and the charges corresponding to the dose of irradiated radiation are accumulated in each sensor S of the sensor array 110 …” in 
    PNG
    media_image1.png
    2222
    1493
    media_image1.png
    Greyscale
 and paragraphs 20 and 46);
(b) a readout circuit configured to read out the signal from the pixel, wherein the readout circuit includes an integrating amplifier configured to read out the signal from the pixel, a sample-and-hold circuit configured to sample an output from the integrating amplifier, and an A/D conversion circuit configured to perform analog/digital conversion on an output from the sample-and-hold circuit and output e.g., see “… readout unit 130 includes column amplifiers 131, sampling units 132, a multiplexer 133, a differential amplifier 134, and an analog-to-digital conversion unit 135 (to be referred to as an "A/D conversion unit 135" hereinafter) … signals RST and CDS1 are set to H, and the output value of each column amplifier 131 when initializing the column amplifier 131 is sampled …” in Fig. 2 and paragraphs 28 and 48); and
(c) a controller configured to perform first control and second control in parallel in an accumulation period for accumulating the signal in the pixel array (e.g., see “… driving unit 120 drives, for example, each sensor of the sensor array 110 based on a control signal from the controlling unit 150 … At times t11 to t131 in the charge accumulation mode …” in 
    PNG
    media_image2.png
    1357
    2139
    media_image2.png
    Greyscale
 and paragraphs 21 and 47), wherein the controller performs control, in the first control, to make the A/D conversion circuit perform an analog/digital conversion operation, and wherein the controller controls, in the second control, the integrating amplifier e.g., see “… at times t11 … signals RST and CDS1 are set to H, and the output value of each column amplifier 131 when initializing the column amplifier 131 is sampled … output S1 indicates the output value (for the sake of simplicity, assume that it is the average value on the first to the third columns) of the A/D conversion unit 135 which has received the above-described sampling result …” in Fig. 4 and paragraph 48).
	In regard to claim 2 which is dependent on claim 1, Yagi et al. also disclose that the integrating amplifier includes an operational amplifier including a first terminal to which the signal is transferred from the pixel, a second terminal to which the reference potential is supplied, and an output terminal connected to the node (e.g., see “… One input terminal of each amplifier A1 is electrically connected to a reference potential Vref and connected to the column signal line LC via the switch SW10. The other input terminal of each amplifier A1 is connected to the column signal line LC. The potential of each column signal line LC is reset (becomes Vref) by setting the switch SW10 to the conductive state …” in Fig. 2 and paragraph 29), a first capacitor which is arranged between the first terminal and the output terminal, and a first switch which is arranged between the first terminal and the output terminal so as to short-circuit two terminals of the first capacitor (e.g., see “… feedback path including the switches SW11 to SW13 and the capacitors C12 and C13 is formed between the other input terminal and the output terminal of each amplifier A1 … amplifiers 131 is initialized by setting the switch SWll to the conductive state …” in Fig. 2 and paragraphs 30 and 31), the sample-and-hold circuit includes a second switch which is arranged between the output terminal and the A/D conversion circuit and a second e.g., see “… output value of each column amplifier 131 when initializing the column amplifier 131 (when setting the switch SW11 to the conductive state) is sampled by setting the switch SW1SH to the conductive state and held in the capacitor C1SH … control signal CDS1 is a control signal for sampling the output value of each column amplifier 131 when initializing the column amplifier 131, and supplied to the switch SW1SH …” in Fig. 2 and paragraphs 32 and 44), and the controller performs control so that the first switch and the second switch become conductive in the accumulation period (e.g., see “… at times t11 … signals RST and CDS1 are set to H, and the output value of each column amplifier 131 when initializing the column amplifier 131 is sampled … output S1 indicates the output value (for the sake of simplicity, assume that it is the average value on the first to the third columns) of the A/D conversion unit 135 which has received the above-described sampling result …” in Fig. 4 and paragraph 48).
	In regard to claim 3 which is dependent on claim 2, Yagi et al. also disclose that the sample-and-hold circuit further includes a third switch which is arranged between the output terminal and the A/D conversion circuit and in parallel to the second switch and a third capacitor which is connected between the third switch and the A/D conversion circuit (e.g., see “… sensor signal amplified by each column amplifier 131 is sampled by setting the switch SW2SH to the conductive state and held in the capacitor C2SH …” in Fig. 2 and paragraph 32), and the controller performs control so that the third switch becomes conductive in the accumulation period (e.g., see “… signal CDS2 is set to H and the sensor signal amplified by each column amplifier 131 is sampled …” in Fig. 4 and paragraph 48).
	In regard to claim 4 which is dependent on claim 3, Yagi et al. also disclose that the readout circuit further includes, between the sample-and-hold circuit and the A/D e.g., see “… multiplexer 133 selects any one of the sampling units 132 arranged for the respective columns, and outputs, to the differential amplifier 134, signals held in the capacitors C1SH and C2SH of the selected sampling unit 132. The differential amplifier 134 amplifies the difference between the signal held in the capacitor C1SH of the selected sampling unit 132 and the signal held in the capacitor C2SH of the selected sampling unit 132 …” in Fig. 2 and paragraph 34).
	In regard to claim 6 which is dependent on claim 3, Yagi et al. also disclose that the controller performs control so that the second switch and the third switch become conductive at different timings in the accumulation period (e.g., see Fig. 4).
	In regard to claim 7 which is dependent on claim 2, Yagi et al. also disclose that the readout circuit further includes a resistive element which is arranged between the output terminal and the sample-and-hold circuit (e.g., see “… resistive element RSH may be a variable resistor and may be changed in accordance with, for example, the imaging condition …” in Fig. 2 and paragraph 34).
	In regard to claim 14, the cited prior art is applied as in claim 1 above.  Yagi et al. disclose a radiation imaging system comprising:  the radiation imaging apparatus; and a signal processing unit configured to process a signal from the radiation imaging apparatus (e.g., “… computer 200 exchanges control signals for performing radiation imaging with the image capturing unit 100 and causes, upon receiving image data obtained by the image capturing unit 100 in the radiation imaging, the displaying unit 210 to dis­play the image data …” in paragraph 23).
	In regard to claim 15, Yagi et al. disclose a method of controlling a radiation imaging apparatus comprising a pixel array on which a plurality of pixels each e.g., see “… sensor array 110 includes a plurality of sensors arrayed so as to form a plurality of rows and a plurality of columns … radiation irradiation is started by the radiation source 300, the apparatus 10 changes to a charge accumulation mode, and the charges corresponding to the dose of irradiated radiation are accumulated in each sensor S of the sensor array 110…” in Fig. 2 and paragraphs 20 and 46), and a readout circuit configured to read out the signal from the pixel, the readout circuit including an integrating amplifier configured to read out the signal from the pixel, a sample-and-hold circuit configured to sample an output from the integrating amplifier, and an A/D conversion circuit configured to perform analog/digital conversion on an output from the sample-and-hold circuit and output the converted output, and the integrating amplifier including an arrangement that can output a reference potential (e.g., see “… readout unit 130 includes column amplifiers 131, sampling units 132, a multiplexer 133, a differential amplifier 134, and an analog-to-digital conversion unit 135 (to be referred to as an "A/D conversion unit 135" hereinafter) … signals RST and CDS1 are set to H, and the output value of each column amplifier 131 when initializing the column amplifier 131 is sampled …” in Fig. 2 and paragraphs 28 and 48), the method comprising performing first control and second control in parallel in an accumulation period for accumulating the signal in the pixel array (e.g., see “… driving unit 120 drives, for example, each sen­sor of the sensor array 110 based on a control signal from the controlling unit 150 … At times t11 to t131 in the charge accumulation mode …” in Fig. 4 and paragraphs 21 and 47), wherein in the first control, control is performed to make the A/D conversion circuit perform an analog/digital conversion operation, and wherein in the second control, the integrating amplifier and the sample-and-hold circuit are controlled so that the integrating amplifier outputs the reference potential and the e.g., see “… at times t11 … signals RST and CDS1 are set to H, and the output value of each column amplifier 131 when initializing the column amplifier 131 is sampled … output S1 indicates the output value (for the sake of simplicity, assume that it is the average value on the first to the third columns) of the A/D conversion unit 135 which has received the above-described sampling result …” in Fig. 4 and paragraph 48).
	In regard to claim 16, Yagi et al. disclose a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method (e.g., “… computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a 'non-transitory computer­readable storage medium') to perform the functions of one or more of the above-described embodiment(s) …” in paragraph 74) of a radiation imaging apparatus comprising a pixel array on which a plurality of pixels each configured to accumulate a signal corresponding to radiation irradiation are arranged (e.g., see “… sensor array 110 includes a plurality of sensors arrayed so as to form a plurality of rows and a plurality of columns … radiation irradiation is started by the radiation source 300, the apparatus 10 changes to a charge accumulation mode, and the charges corresponding to the dose of irradiated radiation are accumulated in each sensor S of the sensor array 110…” in Fig. 2 and paragraphs 20 and 46), and a readout circuit configured to read out the signal from the pixel, the readout circuit including an integrating amplifier configured to read out the signal from the pixel, a sample-and-hold circuit configured to sample an output from the integrating amplifier, and an A/D conversion circuit configured to perform analog/digital conversion on an output from the sample-and-hold circuit and output the converted output, and the e.g., see “… readout unit 130 includes column amplifiers 131, sampling units 132, a multiplexer 133, a differential amplifier 134, and an analog-to-digital conversion unit 135 (to be referred to as an "A/D conversion unit 135" hereinafter) … signals RST and CDS1 are set to H, and the output value of each column amplifier 131 when initializing the column amplifier 131 is sampled …” in Fig. 2 and paragraphs 28 and 48), the method comprising performing first control and second control in parallel in an accumulation period for accumulating the signal in the pixel array (e.g., see “… driving unit 120 drives, for example, each sen­sor of the sensor array 110 based on a control signal from the controlling unit 150 … At times t11 to t131 in the charge accumulation mode …” in Fig. 4 and paragraphs 21 and 47), wherein in the first control, control is performed to make the A/D conversion circuit perform an analog/digital conversion operation, and wherein in the second control, the integrating amplifier and the sample-and-hold circuit are controlled so that the integrating amplifier outputs the reference potential and the A/D conversion circuit is electrically connected to a node configured to output the reference potential of the integrating amplifier (e.g., see “… at times t11 … signals RST and CDS1 are set to H, and the output value of each column amplifier 131 when initializing the column amplifier 131 is sampled … output S1 indicates the output value (for the sake of simplicity, assume that it is the average value on the first to the third columns) of the A/D conversion unit 135 which has received the above-described sampling result …” in Fig. 4 and paragraph 48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 
Claim(s) 5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (US 2016/0021290) in view of Yamaguchi (US 2009/0201373).
	In regard to claim 5 which is dependent on claim 3, the apparatus of Yagi et al. lacks an explicit description that the controller performs control so that the first switch, the second switch, and the third switch become conductive at the same timing in the accumulation period.  However, correlated double sampling is well known in the art (e.g., see “… switching to the integration mode of the integrating amplifier is implemented by switching the reset switch on the integrating amplifier from ON to OFF. The switching of the reset switch causes kTC noise of the reset switch to be added to the signal component of the electrical signal. In order to avoid the influence of kTC noise, correlated double sampling is performed … Note that the time constant τ2 of the second low­pass filter and the time constant τ1 of the first low-pass filter are set equal to each other. Consequently, during the baseline sampling period (t1 to t2), V1=V2, and V3=0. That is, it is desirable for correlated double sampling that the time constant τ1 =time constant τ2 during the baseline sampling period … any circuit configuration may be adopted as long as it is capable of setting the time constant τ1 of the low-pass filtering in the baseline sampling, and the time constant τ2 of the low-pass filtering in the sampling of integrated signal to values that satisfy the relationship of τ1 < τ2. For example, as illustrated in FIG. 5, a circuit configuration that includes a resistor R3 and a switch S6 connected to the resistor R3 in parallel may be adopted. In this configuration, switches S6, S4 and S5 are switched ON to form a first low-pass filter by the on-resistance of the switch S6, resistor R3, on-resistance of the switch S4, and capacitor C1 in the baseline sampling, and in the sampling of integrated signal, the switches S6 and S4 are switched OFF and the switch S5 is switched ON to form a second low-pass filter by the resister R3, on-resistance of the switch S5, and capacitor C2 …” in paragraphs 4, 62, and 70 of Yamaguchi).  Therefore it  et al. performs control so that the first switch, the second switch, and the third switch become conductive at the same timing in the accumulation period, in order to achieve a zero volt output from the difference circuit at “the baseline sampling period”.
	In regard to claim 8 which is dependent on claim 7, while Yagi et al. also disclose that the readout circuit further includes a resistive element which is arranged between the output terminal and the sample-and-hold circuit (e.g., see “… resistive element RSH may be a variable resistor and may be changed in accordance with, for example, the imaging condition …” in Fig. 2 and paragraph 34), the apparatus of Yagi et al. lacks an explicit description that the “variable resistor” includes a fourth switch arranged in parallel to the resistive element, and the controller performs control so that the fourth switch becomes conductive in the accumulation period.  However, correlated double sampling is well known in the art (e.g., see “… switching to the integration mode of the integrating amplifier is implemented by switching the reset switch on the integrating amplifier from ON to OFF. The switching of the reset switch causes kTC noise of the reset switch to be added to the signal component of the electrical signal. In order to avoid the influence of kTC noise, correlated double sampling is performed … Note that the time constant τ2 of the second low­pass filter and the time constant τ1 of the first low-pass filter are set equal to each other. Consequently, during the baseline sampling period (t1 to t2), V1=V2, and V3=0. That is, it is desirable for correlated double sampling that the time constant τ1 =time constant τ2 during the baseline sampling period … any circuit configuration may be adopted as long as it is capable of setting the time constant τ1 of the low-pass filtering in the baseline sampling, and the time constant τ2 of the low-pass filtering in the sampling of integrated signal to values that satisfy the relationship of τ1 < τ2. For example, as illustrated in FIG. 5, a circuit configuration that includes a resistor R3 and a switch S6 connected to the resistor R3 in ” in paragraphs 4, 62, and 70 of Yamaguchi).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional variable resistor (e.g., comprising “switch S6 connected to the resistor R3 in parallel” wherein the R3 resistance can be reduced to the parallel resistance ((R3 resistance)-1 + (“on-resistance of the switch S6”)-1)-1 by turn on switch S6) for the “variable resistor” of Yagi et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional variable resistor (e.g., including a fourth switch arranged in parallel to the resistive element) as the “variable resistor” of Yagi et al., in order to achieve a zero volt output from the difference circuit at “the baseline sampling period” by the fourth switch controlled by the controller to become conductive in the accumulation period.
	In regard to claim 9 which is dependent on claim 8, the apparatus of Yagi et al. lacks an explicit description that the controller performs control so that the fourth switch and the first switch become conductive at the same timing in the accumulation period.  e.g., see “… switching to the integration mode of the integrating amplifier is implemented by switching the reset switch on the integrating amplifier from ON to OFF. The switching of the reset switch causes kTC noise of the reset switch to be added to the signal component of the electrical signal. In order to avoid the influence of kTC noise, correlated double sampling is performed … Note that the time constant τ2 of the second low­pass filter and the time constant τ1 of the first low-pass filter are set equal to each other. Consequently, during the baseline sampling period (t1 to t2), V1=V2, and V3=0. That is, it is desirable for correlated double sampling that the time constant τ1 =time constant τ2 during the baseline sampling period … any circuit configuration may be adopted as long as it is capable of setting the time constant τ1 of the low-pass filtering in the baseline sampling, and the time constant τ2 of the low-pass filtering in the sampling of integrated signal to values that satisfy the relationship of τ1 < τ2. For example, as illustrated in FIG. 5, a circuit configuration that includes a resistor R3 and a switch S6 connected to the resistor R3 in parallel may be adopted. In this configuration, switches S6, S4 and S5 are switched ON to form a first low-pass filter by the on-resistance of the switch S6, resistor R3, on-resistance of the switch S4, and capacitor C1 in the baseline sampling, and in the sampling of integrated signal, the switches S6 and S4 are switched OFF and the switch S5 is switched ON to form a second low-pass filter by the resister R3, on-resistance of the switch S5, and capacitor C2 …” in paragraphs 4, 62, and 70 of Yamaguchi).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the controller of Yagi et al. performs control so that the fourth switch and the first switch become conductive at the same timing in the accumulation period, in order to achieve a zero volt output from the difference circuit at “the baseline sampling period”.
	In regard to claim 10 which is dependent on claim 8, the apparatus of Yagi et al. lacks an explicit description that the controller performs control so that the fourth switch e.g., see “… switching to the integration mode of the integrating amplifier is implemented by switching the reset switch on the integrating amplifier from ON to OFF. The switching of the reset switch causes kTC noise of the reset switch to be added to the signal component of the electrical signal. In order to avoid the influence of kTC noise, correlated double sampling is performed … Note that the time constant τ2 of the second low­pass filter and the time constant τ1 of the first low-pass filter are set equal to each other. Consequently, during the baseline sampling period (t1 to t2), V1=V2, and V3=0. That is, it is desirable for correlated double sampling that the time constant τ1 =time constant τ2 during the baseline sampling period … any circuit configuration may be adopted as long as it is capable of setting the time constant τ1 of the low-pass filtering in the baseline sampling, and the time constant τ2 of the low-pass filtering in the sampling of integrated signal to values that satisfy the relationship of τ1 < τ2. For example, as illustrated in FIG. 5, a circuit configuration that includes a resistor R3 and a switch S6 connected to the resistor R3 in parallel may be adopted. In this configuration, switches S6, S4 and S5 are switched ON to form a first low-pass filter by the on-resistance of the switch S6, resistor R3, on-resistance of the switch S4, and capacitor C1 in the baseline sampling, and in the sampling of integrated signal, the switches S6 and S4 are switched OFF and the switch S5 is switched ON to form a second low-pass filter by the resister R3, on-resistance of the switch S5, and capacitor C2 …” in paragraphs 4, 62, and 70 of Yamaguchi).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the controller of Yagi et al. performs control so that the fourth switch becomes conductive intermittently in the accumulation period, in order to achieve a zero volt output from the difference circuit at “the baseline sampling period”.
	In regard to claim 11 which is dependent on claim 10, while Yagi et al. also disclose that the readout circuit further includes a resistive element which is arranged e.g., see “… resistive element RSH may be a variable resistor and may be changed in accordance with, for example, the imaging condition …” in Fig. 2 and paragraph 34), the apparatus of Yagi et al. lacks an explicit description that a time constant of a low-pass filter which is formed by the second capacitor and an ON resistance of the fourth switch is smaller than a time constant of a low-pass filter which is formed by the resistive element and the second capacitor.  However, correlated double sampling is well known in the art (e.g., see “… switching to the integration mode of the integrating amplifier is implemented by switching the reset switch on the integrating amplifier from ON to OFF. The switching of the reset switch causes kTC noise of the reset switch to be added to the signal component of the electrical signal. In order to avoid the influence of kTC noise, correlated double sampling is performed … Note that the time constant τ2 of the second low­pass filter and the time constant τ1 of the first low-pass filter are set equal to each other. Consequently, during the baseline sampling period (t1 to t2), V1=V2, and V3=0. That is, it is desirable for correlated double sampling that the time constant τ1 =time constant τ2 during the baseline sampling period … any circuit configuration may be adopted as long as it is capable of setting the time constant τ1 of the low-pass filtering in the baseline sampling, and the time constant τ2 of the low-pass filtering in the sampling of integrated signal to values that satisfy the relationship of τ1 < τ2. For example, as illustrated in FIG. 5, a circuit configuration that includes a resistor R3 and a switch S6 connected to the resistor R3 in parallel may be adopted. In this configuration, switches S6, S4 and S5 are switched ON to form a first low-pass filter by the on-resistance of the switch S6, resistor R3, on-resistance of the switch S4, and capacitor C1 in the baseline sampling, and in the sampling of integrated signal, the switches S6 and S4 are switched OFF and the switch S5 is switched ON to form a second low-pass filter by the resister R3, on-resistance of the switch S5, and capacitor C2 …” in paragraphs 4, 62, and 70 of Yamaguchi).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional variable resistor (e.g., comprising “switch S6 connected to the resistor R3 in parallel” wherein the R3 resistance can be reduced to the parallel resistance ((R3 resistance)-1 + (“on-resistance of the switch S6”)-1)-1 by turn on switch S6) for the “variable resistor” of Yagi et al. and the results of the substitution would have been predictable.  It should be noted that a time constant of a low-pass filter is RC and thus the RC low-pass filter time constant of the second capacitor with the lower parallel resistance (due to the ON resistance of the fourth switch) is smaller than the RC low-pass filter time constant of the second capacitor with the resistive element.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional variable resistor (e.g., including a fourth switch arranged in parallel to the resistive element) as the “variable resistor” of Yagi et al., in order to achieve a zero volt output from the difference circuit at “the baseline sampling period” by the fourth switch controlled by the controller to become conductive in the accumulation period.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (US 2016/0021290) in view of Sawada et al. (US 2019/0167214).
	In regard to claims 12 and 13 which are dependent on claim 1, Yagi et al. also disclose that the controller performs control to cause the A/D conversion circuit to perform analog/digital conversion in the accumulation period (e.g., see “… at times ” in Fig. 4 and paragraph 48).  The apparatus of Yagi et al. lacks an explicit description that the controller controls the readout circuit so that power consumption in the accumulation period is equal to power consumption in a readout period for reading out the signal from the pixel array.  However, Sawada et al. teach (paragraph 80) that “… pause period TA may be provided, after a conversion of the voltage value of the m-th row to a digital signal, before a conversion of the voltage value of the (m+1)-th row into a digital signal. This can provide a period for releasing heat to the A/D converter 50, and suppress temperature rise of the A/D converter 50. Furthermore, an increase in power consumption of the A/D converter 50 can also be suppressed. In a case where the pause period TA is provided, it is possible to suppress heat generation and an increase in power consumption of the A/D converter 50 due to a dummy A/D conversion, by executing a dummy A/D conversion once or several times exclusively immediately before the A/D conversion of an (m+1)-th row as in the present embodiment, instead of continuing to operate the A/D converter 50 during the pause period TA …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the controller of Yagi et al. controls the readout circuit for equal power consumption in all periods (e.g., “CHARGE ACCUMULATION” and “IMAGE OBTAINMENT” in Fig. 4 of Yagi et al.) of the imaging operation by providing “pause period TA” between A/D conversions, in order “to suppress heat generation and an increase in power consumption of the A/D converter 50 due to a dummy A/D conversion”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884